Exhibit 99.1 PERION NETWORK LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2015 IN U.S. DOLLARS UNAUDITED INDEX Page Consolidated Balance Sheets as of December 31, 2014 and June 30, 2015 (unaudited) F-1 Interim Consolidated Statements of Income for the Six Months Ended June 30, 2014 (unaudited) and 2015 (unaudited) F-2 Interim Consolidated Statements of Comprehensive Income for the Six Months Ended June 30, 2014 (unaudited) and 2015 (unaudited) F-3 Interim Statements of Changes in Shareholders' Equity for the Year Ended December 31, 2014 and Six Months Ended June 30, 2015 (unaudited) F-4 Interim Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 (unaudited) and 2015 (unaudited) F-5 Notes to the Interim Consolidated Financial Statements F-6 PERION NETWORK LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) December 31, June 30, Audited Unaudited Assets Current Assets: Cash and cash equivalents $ $ Short-term bank deposits Accounts receivable (net of allowance of $1,035 and $1,047 in 2014 and 2015, respectively) Prepaid expenses and other current assets Total Current Assets Property and equipment, net Intangible assets, net Goodwill Other assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable $ $ Accrued expenses and other liabilities Current maturities of long-term loans and convertible debt Deferred revenues Payment obligation related to acquisitions Total Current Liabilities Long-Term Liabilities: Convertible debt Payment obligation related to acquisitions - Other long-term liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity: Ordinary shares of ILS 0.01 par value - Authorized: 120,000,000 shares; Issued: 69,548,450 and 71,296,156 shares at December 31, 2014 and June 30, 2015, respectively; Outstanding: 69,202,431 and 70,950,137 shares at December 31, 2014 and June 30, 2015, respectively Additional paid-in capital Treasury shares at cost (346,019 shares at December 31, 2014 and June 30, 2015) ) ) Accumulated other comprehensive income - Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of the interim consolidated financial statements. F - 1 PERION NETWORK LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) U.S. dollars in thousands (except per share data) Six months ended June 30 Revenues: Search $ $ Advertising and other Total Revenues Costs and Expenses: Cost of revenues Customer acquisition costs Research and development Selling and marketing General and administrative Gain on reversal of contingent consideration, net of impairment - ) Total Costs and Expenses Income from Operations Financial expense, net Income before Taxes on Income Taxes on income Net Income $ $ Net Earnings per Share - Basic $ $ Net Earnings per Share - Diluted $ $ Weighted average number of shares - Basic Weighted average number of shares - Diluted The accompanying notes are an integral part of the interim consolidated financial statements. F - 2 PERION NETWORK LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) U.S. dollars in thousands Six months ended June 30 Net income $ $ Unrealized gain from cash-flow hedges, net of taxes 62 Foreign currency translation - (6
